Citation Nr: 0526853	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. F. (appellant's friend)


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 24, 1974 to 
November 21, 1974.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded this case to 
the RO in July 2003 for additional development.  Further 
development is still necessary and the claim is being 
remanded.  

The Board notes that a November 1983 rating decision which 
denied the appellant's claim for service connection for a 
nervous disorder indicated that the appellant's service 
records showed that he separated from service due to 
situational adjustment reaction in an immature personality 
after less than four months of service.  These service 
records, upon which the denial was based, belongs to other 
veterans and were apparently misfiled in the appellant's 
claims folder.  The Board has taken corrective measures with 
regard to this misfiling.  The records have been removed from 
the packet of service medical records, and attached to the 
left side of Volume III of the claims folder.  The RO is 
instructed to take the necessary actions to return the 
service medical records to their rightful files.  The Board 
is making note of this mistake at this time in order to avoid 
any future confusion or delay as to the source or location of 
the service record referenced in the November 1983 rating 
decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record indicates that there are outstanding 
VA medical records.  It is specifically noted that a health 
summary list, dated in November 1998, indicates that the 
veteran received inpatient and outpatient treatment between 
1990 and 1998 at the Augusta, GA VA facility.  None of these 
treatment records have been sought.  In addition, the 
evidence of record includes various VA treatment and 
evaluation reports dated in the 1980's.  It is not clear, 
however, whether these consist of all the medical records 
from the 1980's.  The RO should thus take the appropriate 
steps to obtain all outstanding VA treatment records.  

In a statement received in June 2000 (as well as a subsequent 
undated statement, which appears to have been received either 
in October or November 2000), the veteran indicated that his 
Social Security records should contain most of his medical 
records. The record indicates that he applied for Social 
Security benefits in 1981, and that he was approved for 
benefits in 1985.  The RO must take the appropriate steps to 
obtain the veteran's Social Security records, to include all 
available medical records.

In a June 1999 statement, the veteran reported that Dr. 
Moseley had treated him both before and after separation from 
service.  However, in reply to VA's December 2003 request for 
records, Dr. Moseley only sent records from a December 2003 
hospitalization.  Also, VA medical records dated in September 
2002 and July 2004 reference recent admissions to a hospital 
in Greenwood; records of these admissions have not been 
sought.  

The veteran has referenced treatment from various other 
private providers.  While there are numerous private medical 
reports associated with the claims file, there may still be 
additional outstanding private records.  The RO should 
provide the appellant with an additional opportunity to 
submit this evidence himself, or to provide the RO with the 
proper authorization, to include the name, address, and dates 
of service for each provider, if he wishes to have the RO 
assist him in obtaining any private records.  

In May 2000, the veteran underwent VA psychiatric 
examination.  At that time, he was not diagnosed with PTSD.  
Subsequent medical records, however, indicate that he has 
been diagnosed with PTSD.  (VA health summary also indicates 
diagnosis of PTSD in 1998.)  Once all outstanding records 
have been obtained and associated with the claims file, the 
RO should once again schedule the veteran for VA examination 
to determine the current diagnosis and etiology of veteran's 
psychiatric disorder.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO is to obtain any outstanding 
VA medical records, to specifically 
include inpatient and outpatient records 
from the Augusta VA Medical Center from 
1983 to 1999, that are not already of 
record, and associate them with the 
claims file.  The Augusta VAMC should be 
advised that some of the records may have 
been retired, and a search of all record 
sources is to be undertaken. 

2.  The RO should take the appropriate 
steps to obtain the veteran's Social 
Security records, to include any 
supporting medical records, and associate 
them with the claims file.  

3.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers who treated him 
for a psychiatric disorder prior to and 
following his period of active service.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

4.  Once all available evidence pursuant 
to above development has been obtained 
and associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to indicate whether the veteran has 
PTSD, and if so, whether the PTSD was 
aggravated in service.  That is, the 
examiner should state whether there was 
an increase in disability during service, 
and if so, whether such increase was due 
to the natural progress of the disease.  
The examiner must provide a clear 
explanation for each finding and opinion 
expressed. 

6.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




